        Case 1:20-mj-00141-DAR Document 1-1 Filed 07/24/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :       Magistrate #:_______________
                      v.                           :
                                                   :
WILLIAM HORACE JONES III,                          :
                                                   :
                             Defendant.            :




                         STATEMENT OF OFFENSE
        IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Timothy Palchak, a Task Force Officer with the Federal Bureau of Investigation (FBI),

Washington Field Office, being duly sworn, depose and state as follows:

                                  I.      INTRODUCTION

1.      I am currently assigned to the Federal Bureau of Investigation (FBI)/MPD Child

Exploitation Task Force where my duties include investigations pertaining to the sexual

exploitation of children and on-line offenses involving children, including the production,

transportation, distribution, receipt and possession of child pornography. I have been a member

of the Metropolitan Police Department in the District of Columbia since 1994. In 2000, I was

promoted to Detective Grade 2 and am currently serving at this rank. During my 26 year tenure

with the Metropolitan Police Department, I have been assigned to the Third District Patrol

Operations and Prostitution Enforcement Unit, and, since 2000, to the Youth Investigations

Division.   I am currently assigned to the Northern Virginia Regional Internet Crimes Against

Children (ICAC) Task Force. I have received training in numerous areas relating to child

exploitation. In November of 2005, I received cross designation training from Immigration and
         Case 1:20-mj-00141-DAR Document 1-1 Filed 07/24/20 Page 2 of 5




 Customs Enforcement (ICE) and the FBI and have participated in numerous online child

 exploitation investigations and undercover online investigations.

2.     As a Task Force Officer for the FBI, I am authorized to investigate violations of laws of

the United States and to execute arrest warrants issued under the authority of the United States.

3.     This affidavit is made in support of an application for a criminal complaint and arrest

warrant for William Horace Jones III (DOB XX/XX/                ) for violations of 18 U.S.C. §

2252A(a)(2) (distribution of child pornography).

                                  II.    PROBABLE CAUSE

4. On July 22, 2020 at approximately 7:00 a.m., a FBI WFO TFO was acting in an

undercover (UC) capacity as part of the Metropolitan Police Department-Federal Bureau of

Investigation (“MPD-FBI”) Child Exploitation Task Force, operating out of a satellite office in

Washington, D.C. In that capacity, the UC entered a fetish website that he was previously a

member of. Different areas of this site are known to the UC as a place where people meet,

discuss and trade original images of underage children, links containing child pornography, and

videos of child pornography among other things. At one point, the UC had been a member of this

fetish site for several months. A user using the screen name, “DirtyDaddynMD” subsequently,

identified as the defendant William Horace Jones III, sent the UC a private email within the

fetish site. After Jones indicated that he had access to a minor male and asked to talk

“somewhere safer,” the UC provided Jones with his KIK account information. On July 22, 2020,

at approximately 3:37 p.m., Jones sent the UC a private KIK message. Jones was using the same

KIK account name that he was using on the fetish website, “DirtyDaddynMD.” During the

course of the chat, Jones informed the UC that he was 36 years-old. Jones further stated that he

was raised in an incest family.
         Case 1:20-mj-00141-DAR Document 1-1 Filed 07/24/20 Page 3 of 5




5. During the course of the chat, the UC asked, “What are you looking to do here?” Jones

responded, “chat, share, trade, maybe meet. Ur in DC right?” Jones sent the UC an image of his

male relative. The image depicted the male relative toddler sitting naked on a white chair. Jones

then sent several images, including an image of what appeared to be a prepubescent female being

anally raped by an adult male. Your affiant reviewed this image and it meets the federal

definition of child pornography. Jones told the UC that he was a “proud pedo” and that his minor

male relative, “swallows my cum at least twice a weekend.”

6. On July 23, 2020, Jones sent the UC additional images of his minor male relative. The first

image depicted a prepubescent toddler standing naked in a wooded area. In the image, a sun

emoji covers the child’s penis. The second image depicted the same child standing naked in a

creek. A third image depicted the minor male relative (approximately five-years old in this

image) standing in front of a toilet with his pajama pants pulled down to his ankles. The child’s

penis is exposed in the image. Jones then sent the UC a live camera image of what appears to be

the same pants that are seen around the child’s ankles.

7. Jones sent the UC additional images and a video that meet the federal definition of child

pornography. The first image depicted a minor child with her legs spread and her bare vagina

visible. The second image depicted a naked prepubescent child lying on her back with her legs

slightly spread, exposing her vagina. A third image depicted an older teen or woman spreading

the legs of a prepubescent girl to expose her bare vagina. The video depicted a female raping a

prepubescent boy by performing oral sex on him.

8. Jones stated that he partakes in the following sexual activity with the minor male relative

discussed above: “Bjs, jerking off, ass licking, and fingering and playing.” Jones stated that he

has molested at least six children. During the chat, Jones provided the UC with his cell number
            Case 1:20-mj-00141-DAR Document 1-1 Filed 07/24/20 Page 4 of 5




            -XXXX and also sent a picture of himself. During their conversations, the UC informed

Jones that he was sexually active with his purported eight year-old daughter and sent non-

explicit images of his purported daughter. 1

9. An emergency disclosure form was submitted requesting IP logs associated with username

DirtyDaddynMD. KIK responded, providing IP logs spanning July 17, 2020 through July 23,

2020. The IP logs contained a combination of Verizon FIOS and T-Mobile Wireless IP

addresses.

10. An emergency disclosure form was submitted to Verizon for one of the IP addresses

frequently used by DirtyDaddynMD to login to KIK. Verizon verbally identified the subscriber

as William Jones at address XXXX                                                             . An administrative

subpoena was served on T-Mobile requesting subscriber information associated with telephone

number                            T-Mobile identified the subscriber as William H. Jones III and

provided the same address. Jones’ Facebook profile yielded a publicly available profile

photograph matching the one sent to the UC by DirtyDaddynMD and photographs of the same

minor male relative depicted in the images sent to the UC.

11. The FBI executed a search warrant on July 24, 2020 at Jones’ residence on

                                                    Jones agreed to speak to agents and admitted that he

had used the username DirtyDaddynMD. He also admitted that he used KIK and said that he

had fantasized about having sex with children in the past. He denied molesting his minor male

relative.




1
    The pictures the UC sent were not of a real child and did not meet the federal definition of child pornography.
         Case 1:20-mj-00141-DAR Document 1-1 Filed 07/24/20 Page 5 of 5




                                         CONCLUSION

12. Based on all of the information outlined above, your affiant believes that probable cause

exists that William H. Jones III (DOB: X             ) has violated 18 U.S.C. § 2252A(a)(2)

(Distribution of Child Pornography).



                                             Respectfully submitted,




                                             Timothy Palchak
                                             Detective
                                             MPDC



Subscribed and sworn to before me in accordance with the requirements of Fed. R. Crim. P.
4.1 by electronic reliable means, by telephone, this 24th day of July, 2020




                                             _________________________________________
                                             DEBORAH A. ROBINSON
                                             UNITED STATES MAGISTRATE JUDGE
